IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                             NOS. WR-48,100-03 & WR-48,100-04


                  EX PARTE REGINALD WAYNE GOUDEAU, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1022577-A & 1030103-A IN THE 262ND DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving

while intoxicated and possession of cocaine and sentenced to ten and fifteen years’ imprisonment,

respectively. The Fourteenth Court of Appeals affirmed his convictions. Goudeau v. State, Nos. 14-

05-00946-CR, 14-05-00947-CR (Tex. App.—Houston [14th Dist.] Nov. 9, 2006) (not designated for

publication).

       Applicant contends, among other things, that his trial counsel rendered ineffective assistance,
                                                                                                       2

and that counsel’s alleged ineffectiveness rendered his guilty pleas involuntary. In response to

Applicant’s claims of ineffective assistance, the trial court signed detailed orders designating issues,

ordering a response from counsel. The orders were signed in July 2007. In December 2014, the trial

court signed findings of fact and conclusions of law recommending that the writ applications be

dismissed after finding that Applicant is on parole and concluding he is no longer confined on these

charges. However, an applicant who has been released on parole after serving a part of his sentence

remains “in custody” for purposes of habeas corpus applications. Ex parte Elliott, 746 S.W.2d 762,

763 n.1 (Tex. Crim. App. 1988); TEX . CODE CRIM . PROC. art. 11.22.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law resolving the issues set out

in its orders designating issues as to whether the performance of Applicant’s trial counsel was

deficient and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claims for habeas corpus relief.
                                                                                                     3

       These applications will be held in abeyance until the trial court has resolved the fact issues.

Given the already lengthy delay in these cases, the issues shall be resolved within 30 days of this

order. Supplemental transcripts containing all affidavits and interrogatories or the transcription of

the court reporter’s notes from any hearing or deposition, along with the trial court’s supplemental

findings of fact and conclusions of law, shall be forwarded to this Court within 60 days of the date

of this order. Any extensions of time shall be obtained from this Court.



Filed: March 18, 2015
Do not publish